Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of the information disclosure statements filed 3/15/21 (#1) and then 9/8/21 (#2).  The first (#1) IDS has the CN documents crossed out because they included illegible English translations.  These same CN documents with legible English translations have been considered in the second (#2) IDS.  Any duplicate citations or references cited in (#1) IDS and then repeatedly cited in (#2) IDS have been crossed out.  Regardless, all documents submitted for Examiner have been reviewed and considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the conductive wheel of claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
Claim Interpretation-112(f)
The electrostatic charging means invokes the provisions of 35 U.S.C. 112(f) and said means has been interpreted to be any structure which effects electrostatic charge of the foodstuff including flavoring and/or seasoning (see reference to the electrostatic charge means in the disclosure, page 5, lines 4-6).


                                                                 Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


In good faith, the following best rejections have been made in light of the plethora documents submitted by Applicants.  Best made rejections have been applied in light of newly imposed further limiting examination time.  Any rejections not applied would appear to be overlapping or at least redundant in scope with applied prior art rejections made below.    


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Reeser et al (US 2018/0055085) in view of Selker (US 3,767,537).
	Reeser provides a system for processing foodstuff comprising a drum (204; i.e., Fig. 2) and a conveyor (not shown; [0061]) for conveying foodstuff to said drum;  the drum having a peripheral wall and at least one opening into which, in use, foodstuff enters said drum;  said drum having a proximal extremity and a distal extremity;  said drum being rotatable about at least one axis of rotation;  whereby foodstuff may be tumbled for flavouring and/or seasoning said foodstuff (see abstract);  and said drum being removable [0006].  Reeser is silent concerning the drum being made from titanium or a titanium alloy, however, the selectivity of a suitable material from which to make the drum peripheral wall would be within the general skill of a worker in the art (MPEP 2144.07; In re Leshin, 125 USPQ 416).  Furthermore, Selker recognizes that a deposition drum wherein the contents are coated can be made from titanium or titanium alloy because a titanium or titanium alloy drum does not need any protective coating in or out of operation.  This allows the drum to operate continuously for a predetermined period of time without the need for maintenance as evidenced by Selker in col. 3, lines 29.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the Reeser drum made from titanium or titanium alloy as taught by Selker because the drum would not need any protective coating in or out of operation and the drum would operate continuously for a predetermined period of time without the need for maintenance.
	Regarding claim 2, the system as defined by the combination above would provide for a peripheral wall having projections or ledges (212, [0048]) defining longitudinally extending facets. 

	Regarding claim 4,  the system as defined by the combination above would provide for a rearward mounting on pedestal support (214 see bottom of Fig. 2) wherein mount or drive 
assembly (i.e., 202 or 204; [0046-0047]) would surround a perimeter of 
the drum; said mount being releasable to allow the removal of said drum (see disassembly of parts in Fig. 14). 
	Regarding claim 5, the system as defined by the combination above can provide for a belt or band capable of driving the rotation of said drum [0075].
	Regarding claim 6, the system as defined by the combination above would be suitably driven via ring (i.e., 204) disposed at some point along the periphery of the drum whether at the front or near entry of the drum (see Fig. 7A) or rearward (see Fig. 2) so that the drum effects  
rotation. 
 	Regarding claim 7, see Reeser (Fig. 12B then 13B; [0092-0093]) wherein the drum is mounted to allow it to pivot.
	Regarding claim 8, see Reeser ring (i.e., 204) disposed rearward on the drum (see Fig. 2).
	Regarding claims 9-11, the system as defined by the combination above does not provide for a wall thickness less than 1.75 mm however, the system as defined by the combination being made from expensive titanium or titanium alloy would be made of a minimal thickness so as to minimize manufacturing costs.  Thus, manufacturing the drum to have a thin wall thickness as instantly claimed would require only routine skill in the art.

	 Regarding claim 18, the system as defined by the combination above would provide for a peripheral wall having projections or ledges (212; [0048]) of appropriate shaping including trapezoidal shaping repeating in cross-section patterns because Reeser would allude to a change in a shape of element(s) in the system [0035].

 Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Reeser et al (US 2018/0055085) in view of Selker (US 3,767,537) as applied to claim 1 above and further in view of Behnke et al (US 5,876,775).
The teachings of Reeser and Selker have been mentioned above. Reeser provides at least for use of the system with other assemblies including belts conveyors [0061] such that this would encompass use of a stage to enable mixture to be placed in the drum.  Even though Reeser and Selker are silent concerning at least one nozzle to introduce liquid into the drum, Behnke recognizes the general use of at least one nozzle to introduce liquid into a drum in which the contents would be coated with the liquid as evidenced by col. 3, lines 14-19.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the system as defined by the combination above at least one nozzle to disperse topical liquid coating to the foodstuff inside the drum.
Regarding claim 15, Reeser provides at least for use of the system with other assemblies including belts conveyors [0061] such that this would encompass use of a stage to enable mixture to be placed in the drum.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Reeser et al (US 2018/0055085) in view of Selker (US 3,767,537) as applied to claim 1 above and further in view of Zhu et al (US 2011/0114019).

		Regarding claim 17, while the system as defined by the combination above may incorporate a conductive magnetic steel ring (204; see Reeser [0047]) with steel metal being conductive.  The system as defined by the combination above does not set forth a grounding in the form of a wheel.  However, in using an electrostatic spray nozzle or gun for application of particulate or powder, a grounding would be required for worker safety and Zhu provides for suitable grounding as shown in Fig. 3. The incorporation of suitable grounding in the system as defined by the combination above for worker safety would require only routine skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
3/23/2022